



Exhibit 10.22
AMENDED AND RESTATED PROMISSORY NOTE
$55,000,000.00
 
December 18, 2018

KBSIII DOMAIN GATEWAY, LLC, KBSIII 515 CONGRESS, LLC, KBSIII 155 NORTH 400 WEST,
LLC, and KBSIII 1550 WEST MCEWEN DRIVE, LLC, each a Delaware limited liability
company, collectively as maker, having their principal place of business at 800
Newport Center Drive, Suite 700, Newport Beach, California 92660 (together with
each New Borrower now or hereafter bound under the Loan Agreement and this Note
as a Borrower pursuant to a Joinder Agreement, "Borrower"), hereby
unconditionally promises to pay to the order of U.S. BANK NATIONAL ASSOCIATION,
a national banking association ("Lender"), having an address at 4100 Newport
Place, Suite 900, Newport Beach, CA 92660 or such other place as the holder
hereof may from time to time designate in writing, the principal sum of
Fifty-Five Million and No/100 Dollars ($55,000,000.00), or so much thereof as
may have been advanced pursuant to the Loan Agreement (as defined below), in
lawful money of the United States of America, with interest thereon to be
computed from the date of this Amended and Restated Promissory Note (this
"Note") at the Loan Rate, and to be paid in accordance with the terms of this
Note and that certain Term Loan Agreement dated as of October 17, 2018 among
Borrower, Lender, certain other "Lenders" named therein or made party thereto,
and U.S. Bank National Association, a national banking association, as
Administrative Agent ("Administrative Agent") (as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time, the
"Loan Agreement"). All capitalized terms not defined herein have the respective
meanings set forth in the Loan Agreement. This Note, together with (i) that
certain Promissory Note of even date herewith made by Borrower to the order of
Associated Bank, National Association, in the face principal amount of
$25,000,000.00, (ii) that certain Promissory Note of even date herewith made by
Borrower to the order of City National Bank, a national banking association, in
the face principal amount of $45,000,000.00, (iii) that certain Promissory Note
of even date herewith made by Borrower to the order of Regions Bank, in the face
principal amount of $45,000,000.00, and (iv) that certain Promissory Note of
even date herewith made by Borrower to the order of Fifth Third Bank, an Ohio
banking corporation, in the face principal amount of $45,000,000.00,
collectively, renews, amends, restates and replaces, in its entirety, that
certain Promissory Note executed by Borrower to the order of Lender, dated as of
October 17, 2018 in the face principal amount of $215,000,000.00 (the "Existing
Note"). This Note is not intended to, nor shall it be construed to, constitute a
novation of the Existing Note or the obligations contained therein.
1.Payment Terms. Borrower agrees to pay the principal sum of this Note, to the
extent advanced pursuant to the Loan Agreement, and interest on the unpaid
principal sum of this Note from time to time outstanding at the rates and at the
times specified in the Loan Agreement. The outstanding principal balance of the
principal sum of this Note and all accrued and unpaid interest thereon is due
and payable in full on the Maturity Date. This Note may only be prepaid in
accordance with the terms and conditions of the Loan Agreement.
2.    Acceleration. The Loan Agreement contains, among other things, provisions
for the acceleration of the outstanding principal balance of the principal sum
of this Note together with all interest accrued and unpaid hereon and all other
sums, including late charges, LIBOR


SMRH:488714122.1
-1-
 
 
 
 




--------------------------------------------------------------------------------





Breakage Costs and other costs relating to the Loan, due to Lender under this
Note, the Loan Agreement or any other Loan Document (the "Debt") upon the
happenings of certain stated events.
3.    Loan Documents. This Note is one of the Notes referred to in the Loan
Agreement. This Note is secured by each Security Instrument (as defined in the
Loan Agreement) executed by a Borrower and given to Administrative Agent,
covering the respective Project described therein (as defined in the Loan
Agreement). In the event of a conflict or inconsistency between the terms of
this Note and the Loan Agreement, the terms and provisions of the Loan Agreement
will govern.
4.    Savings Clause. In the event that the interest and/or charges in the
nature of interest, if any, provided for by this Note, the Loan Agreement or by
any other Loan Document, contravenes a legal or statutory limitation applicable
to the Loan, if any, Borrower will pay only such amounts as would legally be
permitted; provided, however, that if the defense of usury and all similar
defenses are unavailable to Borrower, Borrower will pay all amounts provided for
herein, in the Loan Agreement and in the other Loan Documents. If, for any
reason, amounts in excess of the amounts permitted in the foregoing sentence
have been paid, received, collected or applied hereunder, whether by reason of
acceleration or otherwise, then, and in that event, any such excess amounts will
be applied to principal, unless principal has been fully paid, in which event
such excess amount will be refunded to Borrower.
5.    Waivers. Borrower and all others who may become liable for the payment of
all or any part of the Debt (including, without limitation, each New Borrower
upon execution of a Joinder Agreement) do hereby severally waive presentment and
demand for payment, notice of dishonor, notice of intention to accelerate,
notice of acceleration, protest and notice of protest and non-payment and all
other notices of any kind. No release of any security for the Debt or extension
of time for payment of this Note or any installment hereof, and no alteration,
amendment or waiver of any provision of this Note, the Loan Agreement or the
other Loan Documents made by agreement between Lender or any other Person will
release, modify, amend, waive, extend, change, discharge, terminate or affect
the liability of Borrower or any other Person who may become liable for the
payment of all or any part of the Debt under this Note, the Loan Agreement or
the other Loan Documents (including, without limitation, each New Borrower upon
execution of a Joinder Agreement). No notice to or demand on Borrower will waive
any obligation of Borrower or waive any right of Lender or Administrative Agent
to take further action without further notice or demand as provided for in this
Note, the Loan Agreement or the other Loan Documents. If Borrower is a
partnership or limited liability company, the agreements herein contained will
remain in force and be applicable, notwithstanding any changes in the
individuals comprising the partnership or limited liability company, and the
term "Borrower," as used herein, will include any alternate or successor
partnership or limited liability company, but any predecessor partnership or
limited liability company and their partners or members will not thereby be
released from any liability. If Borrower is a corporation, the agreements
contained herein will remain in full force and be applicable notwithstanding any
changes in the shareholders comprising, or the officers and directors relating
to, the corporation, and the term "Borrower," as used herein, will include any
alternative or successor corporation, but any predecessor corporation will not
be relieved of liability hereunder. Nothing in the foregoing sentences may be
construed as a consent to, or a waiver of, any prohibition or


SMRH:488714122.1
-2-
 
 
 
 




--------------------------------------------------------------------------------





restriction on transfers of interests in such partnership, limited liability
company or corporation, which may be set forth in the Loan Agreement, any
Security Instrument or any other Loan Document.
6.    No Oral Change. This Note may not be modified, amended, waived, extended,
changed, discharged or terminated orally or by any act or failure to act on the
part of Borrower or Lender, but only by an agreement in writing signed by the
party against whom enforcement of any modification, amendment, waiver,
extension, change, discharge or termination is sought.
7.    Joint Borrower Provisions. Section 10.13 of the Loan Agreement (Joint
Borrower Provisions) is by this reference incorporated herein in its entirety.
8.    Governing Law; Waiver of Jury Trial; Jurisdiction. IN ALL RESPECTS,
INCLUDING, WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, MATTERS OF
CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS NOTE AND THE OBLIGATIONS ARISING
HEREUNDER WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF CALIFORNIA, APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE
(WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS THAT WOULD CAUSE ANOTHER
STATE'S LAWS TO APPLY) AND ANY APPLICABLE LAW OF THE UNITED STATES OF AMERICA.
TO THE FULLEST EXTENT PERMITTED BY LAW, BORROWER HEREBY UNCONDITIONALLY AND
IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION
GOVERNS THIS NOTE AND THE LOAN AGREEMENT, AND THIS NOTE AND THE LOAN AGREEMENT
WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
CALIFORNIA, AND ANY LAWS OF THE UNITED STATES OF AMERICA APPLICABLE TO NATIONAL
BANKS.
TO THE FULLEST EXTENT PERMITTED BY LAW, BORROWER HEREBY WAIVES ANY RIGHT TO A
TRIAL BY JURY IN ANY ACTION RELATING TO THE LOAN AND/OR THE LOAN DOCUMENTS.
BORROWER, TO THE FULLEST EXTENT PERMITTED BY LAW, HEREBY KNOWINGLY,
INTENTIONALLY AND VOLUNTARILY, WITH AND UPON THE ADVICE OF COMPETENT COUNSEL,
(A) SUBMITS TO PERSONAL JURISDICTION IN THE STATE OF CALIFORNIA OVER ANY SUIT,
ACTION OR PROCEEDING BY ANY PERSON ARISING FROM OR RELATING TO THIS NOTE, (B)
AGREES THAT ANY SUCH ACTION, SUIT OR PROCEEDING MAY BE BROUGHT IN ANY STATE OR
FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE OF CALIFORNIA, (C) SUBMITS
TO THE JURISDICTION AND VENUE OF SUCH COURTS AND WAIVES ANY ARGUMENT THAT VENUE
IN SUCH FORUMS IS NOT CONVENIENT, AND (D) AGREES THAT IT WILL NOT BRING ANY
ACTION, SUIT OR PROCEEDING IN ANY OTHER FORUM (BUT NOTHING HEREIN WILL AFFECT
THE RIGHT OF ADMINISTRATIVE AGENT OR ANY LENDER TO BRING ANY ACTION, SUIT OR
PROCEEDING IN ANY OTHER FORUM). BORROWER FURTHER CONSENTS AND AGREES TO SERVICE
OF ANY SUMMONS, COMPLAINT OR OTHER LEGAL PROCESS IN ANY SUCH SUIT, ACTION OR
PROCEEDING BY REGISTERED OR CERTIFIED U.S. MAIL, POSTAGE PREPAID, TO BORROWER AT
THE ADDRESSES FOR NOTICES DESCRIBED IN THE LOAN AGREEMENT, AND CONSENTS AND


SMRH:488714122.1
-3-
 
 
 
 




--------------------------------------------------------------------------------





AGREES THAT SUCH SERVICE WILL CONSTITUTE IN EVERY RESPECT VALID AND EFFECTIVE
SERVICE (BUT NOTHING HEREIN WILL AFFECT THE VALIDITY OR EFFECTIVENESS OF PROCESS
SERVED IN ANY OTHER MANNER PERMITTED BY LAW).
9.    Severability. Wherever possible, each provision of this Note must be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Note is prohibited by or invalid under applicable
law, such provision will be ineffective to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Note.
10.    Time of the Essence. Time is of the essence hereof with respect to the
dates, terms and conditions of this Note and the Loan Agreement.
11.    Notices. All notices or other written communications hereunder must be
delivered in accordance with Section 10.7 of the Loan Agreement.
12.    Limitation on Liability. Notwithstanding anything to the contrary set
forth herein, under no circumstances shall any of the members, partners,
directors, shareholders or other constituent owners of Borrower (direct or
indirect), other than Guarantor, have any liability for Borrower's obligations
hereunder.


[NO FURTHER TEXT ON THIS PAGE]








SMRH:488714122.1
-4-
 
 
 
 




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Borrower has caused this Promissory Note to be duly executed
and delivered as of the day and year first above set forth.
BORROWER:


KBSIII DOMAIN GATEWAY, LLC,
a Delaware limited liability company


By:
KBSIII REIT ACQUISITION I, LLC,

a Delaware limited liability company,
its sole member


By:
KBS REIT PROPERTIES III, LLC,

a Delaware limited liability company,
its sole member


By:
KBS LIMITED PARTNERSHIP III,

a Delaware limited partnership,
its sole member


By:
KBS REAL ESTATE INVESTMENT TRUST III, INC.,

a Maryland corporation,
its general partner


By:
/s/ Charles J. Schreiber, Jr.

Charles J. Schreiber, Jr.,
Chief Executive Officer






SMRH:488714122.1
S-1
 
 
 
 




--------------------------------------------------------------------------------





KBSIII 515 CONGRESS, LLC,
a Delaware limited liability company


By:
KBSIII REIT ACQUISITION XXVII, LLC,

a Delaware limited liability company,
its sole member


By:
KBS REIT PROPERTIES III, LLC,

a Delaware limited liability company,
its sole member


By:
KBS LIMITED PARTNERSHIP III,

a Delaware limited partnership,
its sole member


By:
KBS REAL ESTATE INVESTMENT TRUST III, INC.,

a Maryland corporation,
its general partner


By:
/s/ Charles J. Schreiber, Jr.

Charles J. Schreiber, Jr.,
Chief Executive Officer












SMRH:488714122.1
S-2
 
 
 
 




--------------------------------------------------------------------------------





KBSIII 155 NORTH 400 WEST, LLC,
a Delaware limited liability company


By:
KBSIII REIT ACQUISITION V, LLC,

a Delaware limited liability company,
its sole member


By:
KBS REIT PROPERTIES III, LLC,

a Delaware limited liability company,
its sole member


By:
KBS LIMITED PARTNERSHIP III,

a Delaware limited partnership,
its sole member


By:
KBS REAL ESTATE INVESTMENT TRUST III, INC.,

a Maryland corporation,
its general partner


By:
/s/ Charles J. Schreiber, Jr.

Charles J. Schreiber, Jr.,
Chief Executive Officer










SMRH:488714122.1
S-3
 
 
 
 




--------------------------------------------------------------------------------





KBSIII 1550 WEST MCEWEN DRIVE, LLC,
a Delaware limited liability company


By:
KBSIII REIT ACQUISITION IV, LLC,

a Delaware limited liability company,
its sole member


By:
KBS REIT PROPERTIES III, LLC,

a Delaware limited liability company,
its sole member


By:
KBS LIMITED PARTNERSHIP III,

a Delaware limited partnership,
its sole member


By:
KBS REAL ESTATE INVESTMENT TRUST III, INC.,

a Maryland corporation,
its general partner


By:
/s/ Charles J. Schreiber, Jr.

Charles J. Schreiber, Jr.,
Chief Executive Officer








SMRH:488714122.1
S-4
 
 
 
 


